Citation Nr: 1517616	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-23 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a coccyx disability.

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

These matters come before Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The issue of entitlement to service connection for a right hip disability has been raised by the record in a November 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a lumbar spine disability and a coccyx disability are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by painful motion and limitation of flexion to at most 96 degrees.

2.  The Veteran underwent a partial meniscectomy and has frequent episodes of pain and locking.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

2.  A separate rating of 20 percent, but not higher, for right knee meniscus dislocation is warranted the date of service connection for the right knee disability. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated March 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  Separate rating codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

A January 2008 rating decision awarded a 10 percent rating for a right knee disability, effective December 29, 2006, under Diagnostic Code 5260.  Additionally, the January 2008 rating decision awarded a temporary total rating based on a period of hospitalization and convalescence for the service-connected right knee disability, from April 30, 2007, to May 31, 2007.  38 C.F.R. § 4.30 (2014).  A 10 percent rating was again in effect beginning June 2, 2007.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating.  Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

The Schedule provides that the normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Separate ratings can be assigned for the same knee joint for limitation of extension, limitation of flexion, and recurrent subluxation or lateral instability.  However, to assign a separate compensable rating, the criteria for a compensable rating must be met under both sets of criteria.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2014).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

On VA examination in May 2009, the Veteran reported constant knee pain with flare-ups of pain twice a week lasting all day.  He denied giving away but reported locking three to four times a day.  The examiner noted the Veteran limped on the right without assistive device and was able to move about the examining room, and mount, and dismount the examining table on his own.  The examiner noted pain on motion of the right knee with limitation of motion due to pain.  The examiner noted genu varum, quadriceps atrophy, tenderness, positive crepitus, positive McMurray, negative Lachman, and no lateral instability.  Range of motion was 0 to 110 degrees with pain at endpoint.  After repetitive motion testing, range of motion was 0 to 96 degrees with pain at endpoint.  The examiner diagnosed degenerative joint disease of the right knee status post-operative without instability.

On VA examination in April 2013, the examiner diagnosed degenerative joint disease of the right knee and right knee partial medial meniscectomy and debridement of the lateral compartment with residual scars.  The Veteran denied a history of injections into the knee and use of ambulatory aids.  He reported use of pain medication and limitations on standing, sitting, and driving.  He stated that he was able to walk his dog on uneven trails for 1.5 hours a day.  He denied flare-ups of pain.  Range of motion testing revealed flexion to 130 degrees with pain and extension to 0 degrees with no objective evidence of pain.  Following repetitive motion testing, there was no additional limitation in range of motion and the Veteran reported additional functional loss as less movement than normal, pain on movement, and interference with standing, sitting, and weight-bearing.  There was tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was normal.  Joint stability tests were normal.  There was no patellar subluxation or dislocation.  The examiner noted the Veteran had a meniscus condition with frequent episodes of joint locking and pain for the right knee.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the right knee disability based on limitation of motion.  There is no evidence of record indicating that he had limitation of flexion to 30 degrees or less to warrant a higher 20 percent rating.  In fact, while the Veteran reported pain on motion, his right knee flexion was limited to at worst 96 degrees after repetitive motion testing.  The Board finds that the right knee disability more nearly approximates the criteria for the 10 percent rating under Diagnostic Code 5260 for limitation of motion of flexion.  The Board also finds that because extension has been possible to 0 degrees on examination, no separate or higher rating is warranted based on limitation of extension.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 10 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected right knee disability, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis as required for a higher rating under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2014).  While the examiner noted pain on range of motion, the maximum ranges of motion were not reduced on repetitive motion testing and are the most persuasive measure of remaining functional capacity of the right knee.  

Consideration has been given to assigning a separate rating for the right knee, under Diagnostic Codes 5259 and 5259.  Diagnostic Codes 5258 and 5259 relate to ratings for dislocation of and removal of semilunar cartilage, or meniscus.  Symptomatic removal of the semilunar cartilage is assigned a 10 percent rating.  Dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2014).

The most recent VA examination indicates that the Veteran has a meniscal condition of the right knee, with partial meniscectomy, that results in frequent episodes of joint pain.  The Veteran has also complained of frequent locking throughout the appeal.  Therefore, the Board finds that a 20 percent rating pursuant to Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of pain and locking is warranted.  That is the maximum schedular rating and no higher rating is warranted.  The Veteran has consistently complained of those symptoms since service connection has been established.  Therefore, the Board finds that rating should be assigned from the date service connection for the right knee disability was established.

The Board finds that the evidence does not show instability such that any separate compensable rating could be assigned under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2014).  The Veteran denied use of any ambulatory devices, and objective stability tests on examination were normal.  The Veteran denied giving away of the knee at the May 2009 VA examination.  Therefore, the Board finds that slight recurrent lateral instability or subluxation is not shown to warrant any higher or separate rating based on instability.

The evidence does not show that any separate compensable rating could be assigned for limitation of extension as extension was to 0 degrees, with no objective evidence of pain.  Limitation of extension to 10 degrees that would warrant a compensable rating is not shown for the right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

There is no evidence of tibia or fibula impairment to warrant a separate compensable rating under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2014).

Consideration has been given to assigning a separate rating for the right knee , under Diagnostic Code 5263.  However, the Board notes that there is no objective evidence of genu recurvatum in the right knee.  Therefore, a separate rating under Diagnostic Code 5263 is not warranted.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned, apart from the temporary rating for convalesce period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the right knee disability based on limitation of motion.  Resolving reasonable doubt in favor of the Veteran, the Board finds that meniscus dislocation with frequent locking pain and effusion is shown, warranting a separate 20 percent rating, but not higher, under Diagnostic Code 5258.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the musculoskeletal system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

The record shows that the manifestations of the Veteran's right knee disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the knee disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for any higher rating.  In addition, the evidence does not show frequent hospitalization or that the right knee disability caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

ORDER

Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability based on limitation of motion is denied.

A separate 20 percent rating, but not higher, under Diagnostic Code 5258 for right knee meniscus dislocation since the date service connection was established for a right knee disability, is granted.


REMAND

Additional development is necessary prior to further appellate consideration.

A January 2010 rating decision denied service connection for a herniated disc, secondary to a service-connected right knee disability.  The Board will address service connection on a direct and secondary basis as the theories of entitlement all pertain to the same benefit for that disability.  

In various statements, the Veteran indicated that someone pulled a stool out from under him in service causing injury to his back and coccyx.  He denied making any complaints or having any in-service treatment for the claimed disabilities.  Clinical evaluation of the spine and other musculoskeletal systems at discharge was normal.

VA treatment records and buddy statements show the Veteran identified the in-service fall and a 1980 motor vehicle accident as the source of his back and coccyx pain.  In a May 2009 statement, the Veteran stated that his physicians had indicated that his spine and coccyx disabilities were a result of living and working for 38 years with a dysfunctional knee.  

In a November 2009 VA examination report, the examiner addressed the Veteran's lay statements regarding the in-service injuries and opined that the Veteran's back pain was related to service because there was no other history of injury.  Further, the examiner opined that the low back disability was not caused by or a result of the service-connected right knee disability due to the severity of the Veteran's MRI findings and non-antalgic gait.   

The Board finds that the VA medical opinion is not adequate for rating purposes as the rationale for that opinion is clearly based on an incomplete factual basis and did not consider the report of post-service motor vehicle accident.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise is not probative).  In addition, there is no opinion addressing the etiology of the claimed coccyx disorder.  Therefore, the Board finds that the Veteran has not been provided an VA examination that accurately considers all the evidence of record and the Board must remand for an additional examination and opinion.

All available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Schedule the Veteran for an VA examination to determine the nature and etiology of any lumbar spine disability and coccyx disability.  The examiner must review the claims file and must note that review in the report.  Any necessary examinations, tests, and studies should be conducted.  Any opinion expressed must be accompanied by a complete rationale.  If any claimed disability is more likely due to some other causation, the examiner should so state.  The examiner should address the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that any current low back disability or coccyx disability is etiologically related to the Veteran's active service?  The examiner should specifically address the Veteran's report of an in-service fall and evidence of a post-service motor vehicle accident.

(b) Is it at least as likely as not (50 percent or greater probability) that any current low back disability or coccyx disability was caused by the service-connected right knee disability?

(c) Is it at least as likely as not (50 percent or greater probability) that any current low back disability or coccyx disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected right knee disability?

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


